Title: To Thomas Jefferson from Benjamin Harrison, 23 April 1784
From: Harrison, Benjamin
To: Jefferson, Thomas



Sir
Council Chamber April 23d. 1784

I had the pleasure of receiving your favor of the 16th instant by yesterdays post, and am happy to find our quota of continental expense reduced within the compass of our abilities. I think we can pay the sum now fixed and am certain we could not go beyond it; but suppose we should fully comply with the requisition, what will you do for that of N. Carolina, and some other States that do not seem inclined to pay any thing? Can you fall on no means to prevail on Connecticut and Rhode Island to pass an impost law? Nothing else but that will save us from very great distress, for tho’ I am satisfied all duties in the end come out of the pockets of the consumers, yet the people at large do not see it and are therefore much better contented to pay money that way than in taxes on their landed and other property.
I shall be obliged to you for information how your loan office Debt is to be discharged whether at Dollar for Dollar or according to your scale of Depreciation. The latter seems to be the just and proper mode.
A Ship is arrived from Scotland which I am told brings a certain account that Pitt has resigned his Seat in the Ministry which is the only news that I hear of. I am &c.,

B. H.

 